Citation Nr: 0414969	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1999 
rating decision of the Regional Office (RO) in Buffalo, New 
York, that denied service connection for a bipolar disorder.  
In October 2003, the Board remanded this case to the RO for 
additional development.


FINDING OF FACT

A bipolar disorder was not manifested in service, not 
manifested in the first post service year, and there is no 
competent credible evidence of a nexus between the veteran's 
current psychiatric disorder and his active service or any 
complaints treated therein.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty in the Army from September 
1957 to August 1959.  His July 1959 service separation 
examination noted normal psychiatric findings, but otherwise 
his service medical records are unavailable, and apparently 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  

The earliest available medical evidence is VA outpatient 
treatment records starting in August 1996; these records note 
that the veteran had a history of a bipolar disorder since he 
was 38 years old or for almost 20 years.  Additional 
subsequent VA and private medical and psychiatric treatment 
records, his testimony at a hearing at the RO in March 2000, 
and an April 2000 letter from an ex-spouse all confirm that 
his first treatment and diagnosis of a bipolar disorder dated 
from the mid-1970's, well after service.  

The veteran filed his claim for service connection for a 
bipolar disorder in August 1998, decades after his discharge 
from service.  He testified at a hearing at the RO that he 
was first treated and diagnosed with a bipolar disorder in 
1974.  During the hearing he also testified that he was 
assigned menial jobs during service, had difficulty with 
other soldiers, and was given medication.

On VA examination in December 2002, the examiner indicated 
that there was no claims file available for review.  However, 
medical records regarding the veteran's condition were 
reviewed.  It was also indicated that the veteran was a poor 
historian.  The examiner noted that none of the records 
reviewed mention initial symptoms during service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 and 3.309(a).  
As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), a "determination of service connection requires a 
finding of the existence of a current disability and a 
determination or relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 308, 314 (1993).

Based on the medical evidence and the veteran's own 
statements, a bipolar disorder was first diagnosed more than 
10 years after service.  The veteran contends, however, that 
he was first experiencing symptoms of depression during 
service.  In support of this contention, his former spouse 
wrote that she met the veteran in 1963 (well after service) 
and that he was basically incapable of accepting any 
responsibility.  She related that he began to experience 
increasing symptoms of depression and mood swings until manic 
depression was diagnosed in 1974.  In a letter received in 
August 2001, a fellow soldier recalled that the veteran had a 
difficult time dealing with the stress on military service 
and often went on sick call or was hyperactive or depressed.  
The fellow soldier reported that he became aware in later 
years that the veteran was diagnosed with a bipolar disorder 
and that he was not surprised as the veteran had had many of 
those symptoms while on active duty.

The statement from the veteran's spouse pertains to events 
after service, and does not link the veteran's bipolar 
disorder with service (she indicates that she first met the 
veteran approximately 4 years after service).  Furthermore as 
to her competence to link any irresponsibility to a later 
diagnosis of a bipolar disorder, she as layperson, has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  With respect to the fellow soldier's opinion, the 
Board first notes that his opinion is based upon 
recollections of events 40 years earlier.  Moreover he, like 
the veteran's ex-spouse, is a layperson and not competent to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.  

The veteran contends that his psychiatric disorder was caused 
by active service.  The record does not reveal that he 
possesses any medical expertise and he has not claimed such 
expertise.  Consequently, his lay medical assertions to the 
effect that his current psychiatric disorder was caused by 
active service have no probative value.  The veteran is not 
competent to provide a medical opinion as to the etiology of 
his own psychiatric disorder.  Espiritu, 2 Vet. App. at 494-
5.

On the other hand, the service separation examination noted 
normal psychiatric findings, and it was approximately 15 
years after service that bipolar disorder was first 
diagnosed.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  There is clear negative evidence against the 
veteran's claim.  The weight of the medical and other 
evidence shows that the veteran did not have bipolar disorder 
during service, within one year of service, nor are possible 
causes of later bipolar disorder shown to have occurred 
during service.  For example, in treatment for the veteran's 
disorder well after service, the cause of the disorder is 
never indicated to be service or events during service (other 
difficulties are noted).  The veteran's military service is 
normally not mentioned.  In this case, for the reasons cited 
above, the preponderance of the evidence is against the 
claim.  

With regard to the missing service records, the Board must 
note that even if the Board were to assume that everything 
the veteran has stated occurred during service, this would 
not provide a basis to grant this claim.  The veteran has 
never indicated that he was treated for a bipolar disorder 
during service or within one year of service and none of the 
current medical evidence notes an association between service 
and his current disorder.  Further, the separation 
examination provides negative evidence against the veteran's 
claim.  The post-service medical evidence makes no reference 
to any problems during service or any indication of a 
disorder until years after service, providing more negative 
evidence against the claim.  For example, within a July to 
August 1998 VA hospitalization, the veteran noted that he had 
"no problems of a mental health nature until age 38."  Such 
a statement provides more negative evidence against this 
claim.

The lack of any evidence of a disorder until many years after 
service provides no basis upon which a medical examiner could 
associate the veteran's disorder to service.  Thus, an 
additional VA examination is not warranted. 

Bipolar disorder began many years after service, and there is 
no credible competent medical evidence to link it to service.  
The Board concludes that bipolar disorder was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for 
bipolar disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Beyond the above, when some of the veteran's service medical 
records are not available, as in this case, VA's duty to 
assist, and the Board's duty to provide reasons and bases for 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (are heightened).  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the [statutory duty to 
assist] also includes VA assistance in obtaining relevant 
records from private physicians when [the veteran] has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 480, 483 (1992).  However, while the duty 
to assist is neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is 
not always a one-way street; nor is it a "blind alley."  
Olson, 3 Vet. App. at 483.  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with 
the veteran only in a passive role."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (citations omitted).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the March 2001 letter from the RO to the veteran 
regarding his claim, the statement of the case (SOC), the 
supplemental SOC (SSOC), the hearing before the RO, the 
communications between the veteran and the RO, and the 
Board's remand, the VA notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  
Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary 
to support his claim, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board finds that the RO's March 2001 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, as well as the hearing held before the RO, 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The veteran has responded to this 
request for information, and additional medical records were 
obtained due to this effort.  The hearing transcript clearly 
indicates the extent to which the VA has informed the veteran 
of the evidence needed to support his claim.       

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of March 2001 notifies the 
veteran of the importance of showing a current disability and 
showing an injury or disability during service or related to 
service.  With regard to the duty to notify the veteran of 
evidence, if any, to be obtained by the VA (the second 
Pelegrini notice requirement), the letter of March 2001 
indicates that to help complete his application, the RO would 
request medical records from any medical centers that treated 
him, along with other actions that were undertaken.  With 
regard to the duty to notify the veteran of the evidence, if 
any, is to be provided by the claimant (the third Pelegrini 
notice requirement), the letter informed the veteran of 
evidence the VA needed from him.  With regard to the duty to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (the fourth 
Pelegrini notice requirement), in March 2001 the RO requests 
that the veteran submit evidence of injury incurred in or 
aggravated by service.  This letter and other actions from 
the RO meet the Pelegrini notice requirement.

Through discussions in correspondence, the rating decision, 
the statement of the case, supplemental statements of the 
case, and a March 2000 personal hearing, the VA has informed 
the veteran of the evidence necessary to substantiate the 
claim for service connection for a bipolar disorder.  In 
accordance with the requirements of the VCAA, the RO has 
informed the veteran what evidence and information the VA 
would obtain and what information and evidence he was 
expected to provide.  Therefore, the Board finds that the 
VA's duty to notify has been fully satisfied.  

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and after a substantially 
complete application was received (the VCAA did not exist at 
the time this case was adjudicated by the RO).  However, the 
Board finds that the lack of pre-adjudication notice in this 
case has not, in any way, prejudiced the appellant.  The RO 
specifically notified the veteran of the VCAA duties to 
notify and assist in the March 2001 letter.  Further, the 
Board remanded this claim for additional development. 

Pertinent medical and other records have been obtained to the 
extent possible.  The veteran's service medical records from 
his 1957-1959 active duty were apparently destroyed in the 
1973 NPRC fire, and the VA has made reasonable efforts to 
obtain alternative forms of evidence from service.  
Identified post-service medical records have been obtained to 
the extent possible.  For example, efforts to obtain records 
from the Social Security Administration (SSA) were 
unsuccessful because SSA did not keep copies of the records.  
Additional records of alleged treatment are no longer 
available or indicate a disorder many years after service.  

The Board has considered whether the VA examination report of 
December 2002 is adequate for evaluation purposes.  As noted 
above, the claims file was not available for review by the 
examiner.  However, as no medical evidence within the claims 
file supports the veteran's claim, the Board finds that 
another VA examination is not warranted.  The current 
existence of bipolar disorder is medically established.  
Further, there are no proven predicate facts from the time of 
service, or for many years later, upon which a doctor could 
make an informed and competent medical opinion on whether 
bipolar disorder is related to service.  Thus, another 
medical opinion is not required.     

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained that could be obtained, or that there is 
any additional action is needed to comply with the duty to 
assist the veteran.  Hence, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.

ORDER

Service connection for bipolar disorder is denied


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



